DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 Status Of Claims
This Office Action is in response to an amendment received 2/11/2021 in which Applicant lists claims 14-15 as being cancelled, claims 8-10, 12-13 and 22 as being withdrawn, claims 2, 4-7 and 17-21 as being previously presented, and claims 1, 3, 11 and 16 as being currently amended. It is interpreted by the examiner that claims 1-13 and 16-22 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The drawings were received on 2/11/2021.  These drawings are accepted.
Response to Arguments
Applicant’s arguments, see pages 15-23 of the remarks, filed 2/11/2021, with respect to the art of record not disclosing the amended claim limitations wherein the first pigment has an optical density with an absorption of short wavelengths ranging from 380 nm and 500 nm between a maximum percent of absorption and a minimum percent of absorption; and the second pigment has an optical density with an absorption of medium wavelengths ranging from 500 nm and 590 nm between a maximum percent of absorption and a minimum percent of absorption; wherein a combination of an optical effect of said first diopter and said second diopter in the short and medium wavelengths comprised between 380-590 nm does not completely block the passage of visible light within said range; and wherein the maximum percent of absorption and the minimum percent of absorption are selected from a predetermined value for at least one factor selected from (Markush group, interpreted to be closed, M.P.E.P. 2117 and 2173.05(h)): an age of a user of the light emission source, a type of light emission source, total exposure time of a user to the light emission source, conditions of lowest ambient lighting of the light emission source, and a disease state of the user or a group of users, have been fully considered and are persuasive.  The rejections of the claims in view of Wesley Jessen Inc. (GB 1480492 A), McCabe et al. (US 2013/0141693 A1), Moe et al. (US 2015/0338561 A1), and/or Ishak et al. (US 8,360,574 B2) have been withdrawn. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-9, directed to a process (Group II), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-II as set forth in the Office action mailed on 9/4/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juneko Jackson (48,870) on 2/22/2021.

The application has been amended as follows: 
Claim 8 has been replaced with:

“A method for blocking short and medium wavelength radiations in a light emission source that damage the visual system characterized in that it comprises the steps of:
determining at least one factor selected from: an age of a user of the light emission source, a type of light source, total exposure time of a user to the light emission source, conditions of lowest ambient lighting of the light emission source, and a disease state of the user or a group of users;
selecting for each of the determined factors a maximum percent of absorption and a minimum percent of absorption for light emission of the light emission source within a light spectrum ranging from 380 nm to 500 nm and ranging from 500 nm to 590 nm;
providing a first diopter with a first pigment distributed on its surface, 
wherein the first pigment has an optical density with an absorption of short wavelengths ranging from 380 nm and 500 nm between the selected maximum percent of absorption and minimum percent of absorption; 
providing a second diopter with a second pigment distributed on its surface,
wherein the second pigment has an optical density with an absorption of medium wavelengths ranging from 500 nm and 590 nm between the selected maximum percent of absorption and minimum percent of absorption; and
wherein a combination of an optical effect of the first and second diopters in the short and medium wavelengths comprised between 380-590 nm does not completely 


Claim 9 has been replaced with:

“The method according to claim 8, wherein the pigment is evenly distributed over the surface of the diopters.”

Claim 10 is cancelled;

Claim 12 is cancelled;

Claim 13 is cancelled; and

Claim 22 is cancelled.

Allowable Subject Matter
Claims 1-9, 11, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 11 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a apparatus/method for blocking short and medium wavelengths in a light emission source, including: a first diopter with a first pigment distributed on its surface,
wherein said first pigment has an optical density with an absorption of short wavelengths ranging from 380 nm and 500 nm between a maximum percent of absorption and a minimum percent of absorption; and
a second diopter with a second pigment distributed on its surface,
an absorption of medium wavelengths ranging from 500 nm and 590 nm between a maximum percent of absorption and a minimum percent of absorption;
wherein a combination of an optical effect of said first diopter and said second diopter in the short and medium wavelengths comprised between 380-590 nm does not completely block the passage of visible light within said range;
and wherein the maximum percent of absorption and the minimum percent of absorption are selected from a predetermined value for at least one factor selected from: an age of a user of the light emission source, a type of light emission source, total exposure time of a user to the light emission source, conditions of lowest ambient lighting of the light emission source, and a disease state of the user or a group of users, as generally set forth in claims 1, 8 and 11.
Claims 2-7, 9 and 16-21 depend from claim 1 or 8, and therefore are allowable for at least the same reasons as claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/23/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872